ORDER
PER CURIAM.
David Byers appeals from the judgment entered on a jury verdict finding him guilty of driving while intoxicated in violation of section 577.010 RSMo 2000. The trial court sentenced Defendant to three years of imprisonment.
We have reviewed the briefs of the parties and the record on appeal and find no error. No jurisprudential purpose would be served by a written opinion. The parties, however, have been furnished with a memorandum for their information only, setting forth the reasons for this order.
The judgment is affirmed. Rule 80.25(b).